DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III and species 2 in the reply filed on 4/28/21 is acknowledged.
Applicant has withdrawn claims 1-13 from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/28/21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Green (20100018131).
Claim 14. Green discloses a method for constructing an accessory dwelling structure, the method comprising the steps of: 
delivering a first set of building materials within a shipping container (10, as noted in at least paragraphs 0054-0060; 

positioning the shipping container to serve as at least a portion of a construction foundation for an accessory dwelling structure (as noted at least at paragraph 0061-0062 and as seen in the figures); 
positioning an open side of an auxiliary construction unit (generally any of the construction units as seen in the various figures and embodiments for example at least in figure 3 and 26 as noted in annotated figures) adjacent to an open side of an anchor construction unit (generally any of the construction units as seen in the various figures and embodiments for example at least in figure 3 and 26 as noted in annotated figures) to define an open space therebetween (as noted in the figures and disclosure and as seen in the annotated figure below); 
physically coupling the auxiliary construction unit to the anchor construction unit to form a single accessory dwelling structure (as noted throughout the disclosure); and 
physically coupling the accessory dwelling structure to the shipping container (as noted throughout the disclosure).

    PNG
    media_image1.png
    706
    946
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    792
    980
    media_image2.png
    Greyscale


Claim 15. The method of claim 14, wherein the shipping container comprises a size that is either eight feet by twenty feet or eight feet by forty feet (where it is disclosed as an ISO shipping container which have standard dimensions as claimed).
Claim 16.  The method of claim 14, further comprising coupling a lateral extender unit (any of the connector units as seen in figures 2-26 and noted throughout the disclosure) between the anchor construction unit and the auxiliary construction unit.
Claim 17. The method of claim 14, further comprising: 
delivering a second set of building materials within a second shipping container (another unit 10 as seen in figure 26 and noted at least at paragraph 0129); 
removing the second set of building materials from the second shipping container (as noted in the figures and disclosure); 
positioning the second shipping container to serve as at least a portion of a construction foundation for a second accessory dwelling structure (as noted at least at paragraph 0061-0062 and 0129 and as seen in the figures); 

physically coupling the second auxiliary construction unit to the second anchor construction unit to form a second, single accessory dwelling structure (as noted throughout the disclosure and figures); 
physically coupling the second accessory dwelling structure to the shipping container (as noted throughout the disclosure and figures); and 
physically coupling the second accessory dwelling structure to the accessory dwelling structure to form a planned unit development (as noted throughout the disclosure and figures).
Claim 18.  The method of claim 17, further comprising forming a carport at least in part using the shipping container (where it is disclosed that it has extensions, see paragraph 0086, which can be carports and where it is disclosed that can be used as a garage, see paragraph 0127).
Claim 19.  The method of claim 18, wherein the carport is positioned below the accessory dwelling structure (where the accessory dwelling structure is the structure positioned on the second/upper story and the carport/garage is the first floor/story, see figure 26).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228.  The examiner can normally be reached on M, TH, F 8am-1pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/           Primary Examiner, Art Unit 3635